DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please amend the following claim:
5. (Currently Amended) The system of claim 1, wherein the chamber outlet is connected to a vacuum source and the vape box comprises an e-vape unit comprising an atomizer and at least one vape cartridge having a first end connected to the atomizer and an outlet end, the vape cartridge containing a mixture of test substance and carrier liquid, and the second supply path having a first inlet end connected to the vape cartridge outlet and a second inlet end connected to a pressurized air supply, and an outlet communicating with the first inlet end and the second inlet end and connected to the at least one inlet port of the chamber, whereby the test substance infused vapor and air are drawn in to the chamber by the vacuum source when the e-vape unit is turned on and air only is drawn into the chamber 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose a substance inhalation apparatus comprising: a first supply system comprising a liquid bubbler supply system for supplying a first vaporized test liquid to the at least one inlet port; a second supply system comprising a vape box supply system for supplying a second vaporized test liquid to the at least one inlet port, the second vaporized test liquid different from the first vaporized test liquid;  wherein the vape box supply system comprises a vape box configured to vaporize a second test liquid to produce a second vaporized test liquid that is mixed with .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337.  The examiner can normally be reached on M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LaToya M Louis/Primary Examiner, Art Unit 3785